Citation Nr: 1744066	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  13-20 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a stomach disorder.

2.  Whether new and material evidence has been received to reopen the claim of service connection for residuals of stomach surgery.

3.  Whether new and material evidence has been received to reopen the claim of service connection for residuals of a head injury, to include headaches.

4.  Whether new and material evidence has been received to reopen the claim of service connection for residuals of a right hand injury.

5.  Whether new and material evidence has been received to reopen the claim of service connection for residuals of a right thumb injury.

6.  Whether new and material evidence has been received to reopen the claim of service connection for a spine disorder.

7.  Entitlement to service connection for sleep disturbance, to include as secondary to a service-connected disability.

8.  Entitlement to service connection for a bilateral upper extremity neurological disorder, to include as secondary to a service-connected disability.

9.  Entitlement to service connection for a bilateral lower extremity neurological disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from August 1975 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.

The Board notes that in a VA Form 21-22 received in March 2017, the Veteran indicated that he wished to appoint The American Legion as his representative.  In other correspondence of record, he indicated that he wished to be represented by Disabled American Veterans.  In July 2017 correspondence, the Veteran was notified of the discrepancy and requested clarification, noting that if he did not respond to the inquiry, it would be assumed that he wished to be represented by The American Legion.  The Veteran did not reply to the inquiry, as such, the Board finds that the Veteran wished to be represented by The American Legion.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The issues of service connection for a stomach disorder, residuals of stomach 
surgery, residuals of a head injury, residuals of a right hand and thumb injury, a spine disorder, sleep disturbance, and bilateral upper and lower extremity neurological disorders, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 2007 rating decision denied service connection for a stomach disorder, residuals of stomach surgery, residuals of a head injury, residuals of a right hand injury, residuals of a right thumb injury, and a spine disorder; the Veteran did not perfect an appeal of the decision or submit new and material evidence within one year of its issuance.

2.  Evidence received more than one year since the July 2007 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claims of entitlement to service connection for a stomach disorder, residuals of stomach surgery, residuals of a head injury, residuals of a right hand injury, residuals of a right thumb injury, and a spine disorder.


CONCLUSIONS OF LAW

1.  The July 2007 rating decision that denied the claim of service connection for a 
stomach disorder is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2016).

2.  New and material evidence having been received, the claim of entitlement to 
service connection for a stomach disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The July 2007 rating decision that denied the claim of service connection for residuals of stomach surgery is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2016).

4.  New and material evidence having been received, the claim of entitlement to 
service connection for residuals of stomach surgery is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The July 2007 rating decision that denied the claim of service connection for residuals of a head injury is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2016).

6.  New and material evidence having been received, the claim of entitlement to 
service connection for residuals of a head injury is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

7.  The July 2007 rating decision that denied the claim of service connection for residuals of a right hand injury is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2016).

8.  New and material evidence having been received, the claim of entitlement to 
service connection for residuals of a right hand injury is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

9.  The July 2007 rating decision that denied the claim of service connection for residuals of a right thumb injury is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2016).
10.  New and material evidence having been received, the claim of entitlement to 
service connection for residuals of a right thumb injury is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

11.  The July 2007 rating decision that denied the claim of service connection for a spine disorder is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2016).

12.  New and material evidence having been received, the claim of entitlement to 
service connection for a spine disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran in reopening the aforestated claims, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).
In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as arthritis and peptic ulcer disease, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran's claims for service connection for a stomach disorder, residuals of stomach surgery, residuals of a head injury, residuals of a right hand injury, residuals of a right thumb injury, and a spine disorder were previously denied by the RO in July 2007 because there was no record showing respective chronic disabilities that were related to the Veteran's period of active service.  At that time, the evidence of record included service treatment records dated from August 1975 to August 1979, and private outpatient treatment records from the East Alabama Medical Center dated from April 1986 to March 1994.  The Veteran had not been afforded a VA examination for his asserted disabilities.

The Veteran did not submit a notice of disagreement within one year of the July 2007 decision, and no relevant evidence was received within the appeal period after the decision.  As such, the decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (c); cf. 38 C.F.R. § §§ 3 .104(a), 3.156(b), 3.160(d), 20.302; Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).

If new and material evidence is presented or secured with respect to a claim that has been disallowed VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156 (a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence added to the claims file more than one year after the July 2007 decision includes private treatment records from June 1992 to February 2011 showing intermittent treatment for the respective asserted disabilities, a VA examination report dated in December 2012, and lay statement from the Veteran, to include correspondence dated in May 2010.  In the May 2010 lay statement, he specifically asserts that he had experienced stomach difficulties in service wherein he had been diagnosed with gastritis and peptic ulcer disease, and that he had been experiencing ongoing related symptoms ever since, to include resulting stomach surgery.  He also contended that he sustained a head injury, as well as a right hand and thumb injury in service, and that he had been having chronic symptoms ever since.  He further asserted that he sustained a spine injury in service which had resulted in chronic back pain ever since, to include resulting sleep disturbance from the pain as well as neurological problems in the upper and lower extremities.

The Board finds the above-cited evidence, along with the December 2012 VA examination report, constitutes new and material evidence as it was not previously of record when the prior decision was made and demonstrates that the Veteran has ongoing current disabilities.  The additional lay evidence specifically addresses the onset and continuity of the Veteran's asserted symptoms.  Thus, because the evidence, taken as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claims of service connection, it is considered to be new and material evidence.  See Shade, supra; Hickson.  Accordingly, the claims of service connection for a stomach disorder, residuals of stomach surgery, residuals of a head injury, residuals of a right hand injury, residuals of a right thumb injury, and a spine disorder are reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).


ORDER

New and material evidence having been received, the claim of entitlement to 
service connection for a stomach disorder is reopened; to this extent only the claim is granted.

New and material evidence having been received, the claim of entitlement to service connection for residuals of stomach surgery is reopened; to this extent only the claim is granted.

New and material evidence having been received, the claim of entitlement to service connection for residuals of a head injury, to include headaches, is reopened; to this extent only the claim is granted.

New and material evidence having been received, the claim of entitlement to service connection for residuals of a right hand injury is reopened; to this extent only the claim is granted.

New and material evidence having been received, the claim of entitlement to service connection for residuals of a right thumb injury is reopened; to this extent only the claim is granted.

New and material evidence having been received, the claim of entitlement to service connection for a spine disorder is reopened; to this extent only the claim is granted.


REMAND

Having reopened the previously denied claims of service connection for a stomach disorder, residuals of stomach surgery, residuals of a head injury, residuals of a right hand and thumb injury, a spine disorder, the Board finds that additional development is required prior to further adjudication of the matters. 

Stomach and Stomach Surgery

Regarding the merits determination for the asserted stomach disability and resulting 
stomach surgery, the Board finds that the December 2012 opinion of the VA examiner is inadequate, as the examiner did not comment on the Veteran's reports of in- and post-service symptoms and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, an additional VA examination of the Veteran is warranted.

Head Injury and Headaches

Regarding the merits determination for the asserted headaches disability, the Board finds that the December 2012 opinion of the VA examiner is inadequate, as the examiner only considered the in-service reports of headaches in September 1977, but did not consider the March 1979 motor vehicle accident wherein service treatment records show that the Veteran had his right forehead bandaged secondary to sutures.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that medical opinions based on an incomplete or inaccurate factual history are of little probative value).  Moreover, the examiner here also did not comment on the Veteran's reports of in- and post-service symptoms and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  See Dalton, 21 Vet. App. at 23; see also Colvin, 1 Vet. App. at 175; Hatlestad, 3 Vet. App. at 216; Barr, 21 Vet. App. at 311.  As such, an additional VA examination of the Veteran is warranted.

Right Hand and Thumb Injuries, and Spine Disorder 

Regarding the merits determination for the asserted right hand, right thumb, and spine disabilities, the Board finds that the December 2012 opinion of the VA examiner is inadequate, as the examiner did not comment on the Veteran's reports of in-service symptoms and ongoing post-service chronic symptoms, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  See Dalton, 21 Vet. App. at 23; see also Colvin, 1 Vet. App. at 175; Hatlestad, 3 Vet. App. at 216; Barr, 21 Vet. App. at 311.  As such, an additional VA examination of the Veteran is warranted.

Sleep Disturbance and Bilateral 
Upper and Lower Extremity Neurological Disorders

With regard to the issue of service connection for sleep disturbance, the Veteran asserts that the disability is secondary to the pain manifested as a result of his service-connected disabilities, to specifically include his asserted spine disorder.  Similarly, the asserted bilateral upper and lower extremity neurological disorders are said to be secondary to his asserted spine disorder.  When a determination of one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined, and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, adjudication of the respective claims must be held in abeyance pending the aforestated development and adjudication of the Veteran's claims being remanded.

Additional Development

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The AOJ shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and etiology of his asserted stomach disability, to include resulting stomach surgery.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner is requested to identify all stomach and/or gastrointestinal disorders and/or symptoms for which the Veteran was treated during service and since service.  

The examiner is then requested to opine as to whether it is at least as likely as not that any diagnosed stomach and/or gastrointestinal disorder had its onset in service, had its onset in the year immediately following active service, or is otherwise the result of a disease or injury in service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a particular stomach and/or gastrointestinal disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The AOJ shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and etiology of his asserted headache disability, to include any residuals of an in-service head injury.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner is then requested to opine as to whether it is at least as likely as not that any diagnosed headache disability, to include any residuals of head injury, had its onset in service, had its onset in the year immediately following active service, or is otherwise the result of a disease or injury in service, to specifically include the reported September 1977 headaches and the March 1979 motor vehicle accident resulting in sutures to the right forehead, and as noted in the June 1979 report of medical history.

The examiner is advised that the Veteran is competent to 
report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a particular headache disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  The AOJ shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and etiology of his asserted residuals of a right hand and thumb injury.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner is then requested to opine as to whether it is at least as likely as not that any diagnosed right hand and/or thumb disability, had its onset in service, had its onset in the year immediately following active service, or is otherwise the result of a disease or injury in service, to specifically include the March 1979 motor vehicle accident, and as noted in the June 1979 report of medical history.

The examiner is advised that the Veteran is competent to 
report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a particular right hand or thumb disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

5.  The AOJ shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and etiology of his asserted cervical and/or lumbar spine disability.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner is then requested to opine as to whether it is at least as likely as not that any diagnosed cervical and/or lumbar spine disability, had its onset in service, had its onset in the year immediately following active service, or is otherwise the result of a disease or injury in service, to specifically include the reports made in the June 1977 and May 1979 service treatment records, and the June 1979 report of medical history.
The examiner is advised that the Veteran is competent to 
report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a particular spine disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

6.  The AOJ will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, to specifically include with regard to the issues held in abeyance as set forth above, it should be undertaken prior to further claims adjudication.

7.  The AOJ will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


